Form 10-Q

Exhibit 10


Obligor #**********
Obligation #**********


PROMISSORY NOTE MODIFICATION AGREEMENT


> THIS PROMISSORY NOTE MODIFICATION AGREEMENT ("Modification") is made and
> entered into on January 26, 2009 but is effective as of February 1, 2009 by
> and among Hickok Incorporated (collectively "Borrower") and NATIONAL CITY
> BANK, A NATIONAL BANKING ASSOCIATION ("Bank").
> 
> WHEREAS, Bank agreed to lend to Borrower an amount not to exceed the sum of
> Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) ("Loan"),
> which Loan was evidenced by a certain Commercial Note: Revolving Credit dated
> March 27, 2006 in the face amount of Two Million Five Hundred Thousand and
> 00/100 Dollars ($2,500,000.00) (as extended, amended or otherwise modified to
> date, the "Note") (the said Note and any other instrument or document given in
> connection with or to secure the Loan being collectively referred to as "Loan
> Documents").
> 
> WHEREAS, the parties hereto desire to modify the Note as hereinafter provided.
> 
> NOW, THEREFORE, in consideration of the foregoing promises and the covenants
> contained herein, the parties hereto agree as follows:
> 
> 1.        Liability of Borrower.  Borrower hereby ratifies and reconfirms
> Borrower's obligations and all liability to Bank under the terms and
> conditions of the Loan Documents and acknowledges that Borrower has no
> defenses to or rights of set-off against Borrower's obligations and all
> liability to Bank thereunder. Borrower further acknowledges that Bank has
> performed all of Bank's obligations under the Loan Documents.
> 
> 2.        Modification.  (a) The Note is hereby modified to provide that,
> effective as of February 1, 2009, the face amount of the Note shall be
> permanently decreased to the sum of One Million and 00/100 Dollars
> ($1,000,000.00).
> 
>           (b) Commencing February 1, 2009, interest on the daily unpaid
> principal balance of the Note shall accrue at a fluctuating rate (the "One
> Month LIBOR Rate") which is equal to the sum of: (i) Three percent (3.00%) per
> annum (ii) One Month LIBOR, adjusted by Bank, as necessary, at the end of each
> Banking Day.

        (c) The Commercial Note Borrowing Base Addendum/Revolving to the note is
hereby modified as follows:

>              Additional Conditions: Subject Loans.
> 
>           (ii) an amount equal to the lesser of either Forty percent (40%) of
> the then value (determined at the lower of cost or market on a first-in,
> first-out basis) of all Eligible Inventory or Five Hundred Thousand and 00/100
> Dollars ($500,000.00),
> 
>           (d) Prior payments have been made as evidenced by the books and
> records of Bank.
> 
> 3.       Ratification of Loan Documents.  The Loan Documents are in all
> respects ratified and confirmed by the parties hereto and incorporated by
> reference herein, and each of the Loan Documents and this Modification shall
> be read, taken and construed as one and the same instrument. Capitalized terms
> used herein and not otherwise defined shall have the meanings given to them in
> the Note. In the event of any conflict between the terms and provisions of
> this Modification and the terms and provisions of the Note, the terms and
> provisions of this Modification shall control.
> 
> 4.         Confession of Judgment.  Borrower hereby authorizes any attorney at
> law to appear in any state or federal court of record in the United States of
> America after the maturity hereof (whether occurring by lapse of time or
> acceleration), to waive the issuance and service of process, to admit the
> maturity of the Note and the amount then appearing due, to confess judgment
> against Borrower in favor of the holder hereof for the amount then appearing
> due, together with interest and costs of suit, and thereupon to release all
> errors and to waive all rights of appeal and stay of execution. No judgment
> shall bar any subsequent judgment. Should any judgment be vacated for any
> reason, this warrant of attorney nevertheless may thereafter be used for
> obtaining additional judgments.
> 
> IN WITNESS WHEREOF, the undersigned have caused this Modification to be
> executed as of the day and year first above written.
> 
> WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
> TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
> WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
> FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER
> FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
> AGREEMENT, OR ANY OTHER CAUSE.
> 
> 
> 
> 
> 
> Hickok Incorporated
>  
> By:     /s/   Gregory M. Zoloty    
>          Gregory M. Zoloty
> Its: Chief Financial Officer
> 
> 
> 
> 
> 
> 
> 
> NATIONAL CITY BANK, A NATIONAL BANKING
> ASSOCIATION
> 
> By:     /s/   R. W. Carpenter                
>          Robert Carpenter
> Its: Senior Vice President



